
	
		I
		112th CONGRESS
		1st Session
		H. R. 2600
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2011
			Mr. Lance (for
			 himself, Mr. Sessions,
			 Mr. Moran,
			 Mr. McGovern,
			 Ms. Richardson,
			 Ms. Baldwin,
			 Mr. McKinley,
			 Mr. Jackson of Illinois,
			 Mr. Harper,
			 Mr. Burgess,
			 Mr. Tiberi,
			 Mr. Grijalva,
			 Mr. Carson of Indiana,
			 Mr. Grimm,
			 Mrs. Maloney,
			 Mr. King of New York,
			 Mr. Kissell,
			 Mrs. Blackburn,
			 Mr. Bonner,
			 Mr. Connolly of Virginia,
			 Ms. Fudge,
			 Mrs. Capito,
			 Mr. Barrow,
			 Mr. Gallegly,
			 Mr. Miller of North Carolina,
			 Mr. Blumenauer,
			 Mr. Payne,
			 Mr. Rush, Mr. Frank of Massachusetts,
			 Mrs. McMorris Rodgers,
			 Ms. Jackson Lee of Texas,
			 Mr. Kildee,
			 Mr. Sires,
			 Ms. Norton,
			 Mr. Pence,
			 Mr. Ryan of Ohio,
			 Mr. Schiff,
			 Mr. Brady of Pennsylvania,
			 Mr. Doyle,
			 Mr. Rangel,
			 Mr. Burton of Indiana,
			 Mr. Larson of Connecticut,
			 Mr. Meehan,
			 Mr. Yarmuth,
			 Mr. McKeon,
			 Mr. Runyan,
			 Mr. Ross of Arkansas,
			 Ms. Brown of Florida, and
			 Mr. Himes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for implementation of the National Pediatric
		  Acquired Brain Injury Plan.
	
	
		1.Short titleThis Act may be cited as the
			 National Pediatric Acquired Brain
			 Injury Plan Act of 2011.
		2.National
			 pediatric acquired brain injury plan
			(a)In
			 generalFor each of fiscal years 2012 through 2018, the Secretary
			 shall make a payment to the State Lead Center in each State for implementation
			 of the National Pediatric Acquired Brain Injury Plan.
			(b)Amount of
			 paymentsIn making payments under subsection (a), the
			 Secretary—
				(1)shall allocate
			 amounts among the State Lead Centers consistently with the National Pediatric
			 Acquired Brain Injury Plan; and
				(2)if the amounts available to carry out this
			 section for a fiscal year are insufficient to pay the full amounts that all
			 State Lead Centers are eligible to receive under the National Pediatric
			 Acquired Brain Plan, shall ratably reduce the allocations to the State Lead
			 Centers.
				(c)AssurancesAs
			 a condition on receipt of a payment under this section, a State Lead Center
			 shall provide such assurances as the Secretary may require to ensure that the
			 payment is used to implement the National Pediatric Acquired Brain Injury
			 Plan.
			(d)Annual
			 reportThe Secretary shall submit to the Congress an annual
			 report containing—
				(1)an evaluation of
			 all federally funded pediatric acquired brain injury research, clinical care,
			 and institutional, home-based, and community-based programs (including an
			 evaluation of the outcomes of such programs); and
				(2)an up-to-date copy
			 of the National Pediatric Acquired Brain Injury Plan.
				(e)DefinitionsIn
			 this section:
				(1)The term
			 National Pediatric Acquired Brain Injury Plan means the National
			 Pediatric Acquired Brain Injury Plan, as developed by the International
			 Advisory Board of the Sarah Jane Brain Foundation prior to the date of the
			 enactment of this Act and including any revisions or updates to such Plan by
			 the Secretary subsequent to such date of enactment.
				(2)The term
			 pediatric acquired brain injury means an injury to the developing
			 brain of an individual that—
					(A)occurs during the
			 period from birth through 25 years of age; and
					(B)is caused by
			 either—
						(i)trauma (such as a motor or non-motor
			 vehicle crash, child abuse or abusive head trauma (commonly referred to as
			 shaken baby syndrome), a sport-related concussion, a fall, a gun
			 shot wound, a blast injury from war, or being struck by an object); or
						(ii)a non-traumatic
			 event (such as a stroke, a brain tumor, meningitis, seizure, ischemia,
			 pediatric AIDS, an infection, poisoning, hypoxia, or encephalopathy).
						(3)The term
			 Secretary means the Secretary of Health and Human Services.
				(4)The term
			 State means each of the 50 States, the District of Columbia, and
			 the Commonwealth of Puerto Rico.
				(5)The term
			 State Lead Center means a State Lead Center of Excellence as
			 defined and designated under the National Pediatric Acquired Brain Injury
			 Plan.
				(f)Funding
				(1)In
			 generalOut of the discretionary funds available to the Secretary
			 for each of fiscal years 2012 through 2018, the following amounts shall be for
			 carrying out this section—
					(A)$380,000,000 for
			 fiscal year 2012;
					(B)$632,000,000 for
			 fiscal year 2013;
					(C)$632,000,000 for
			 fiscal year 2014;
					(D)$505,000,000 for
			 fiscal year 2015;
					(E)$379,000,000 for
			 fiscal year 2016;
					(F)$253,000,000 for
			 fiscal year 2017; and
					(G)$126,000,000 for
			 fiscal year 2018.
					(2)Relation to
			 other fundsThe amount of
			 discretionary funds allocated to carry out this section under paragraph (1)
			 shall be in addition to, not in lieu of, the amount of discretionary funds that
			 would otherwise be used by the Secretary for brain injury-specific programs and
			 activities.
				(3)SunsetNo
			 Federal funds may be obligated to carry out this section for any fiscal year
			 after fiscal year 2018.
				
